Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered. 
Response to Amendment
Applicant’s amendments, filed 11/26/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims 1 and the addition of new claim 21.  Claims 1-21 remain pending with claims 1-11, 16-19 and 21 pending for examination. 
Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically addressed below.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-11, 16-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS6058304B2 (machine translation) taken collectively with CN85106684 taken further with US 1781119 by Marshall.  
Claim 1:  JP 304 discloses a method for producing a plated black heart malleable cast iron member having a plating layer on a surface of a black heart malleable cast iron member, the method comprising the steps of: 
performing annealing in a non-oxidizing and decarburizing atmosphere (“annealing furnace, and the above mentioned change in metallographic structure is caused to be a black-core malleable cast iron”, see “prevent formation of cementite layer” for the disclosure of decarburization); 
immersing a black heart malleable cast iron member obtained after the graphitization (see above), in a flux (immersed in flux, i.e. zinc ammonium chloride); 
heating the black heart malleable cast iron member taken out of the flux (drying);  and performing hot-dip plating on the heated black heart malleable cast iron member (see full reference). 

Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
	As for the time of fluxing, the prior art fails to explicitly disclose the fluxing time; however, fluxing time would be recognized by one of ordinary skill in the art as a result effective variable, too fast and no enough treatment takes place and too slow results in 
	As for the temperature, the JP 304 explicitly disclose a flux (70 to 90C temperature) and drying such after removal from flux with a drying furnace; however, fails to disclose the temperature of drying.  However, the drying temperature is a known result effective variable, directly affecting the efficiency of drying (i.e. time to dry, lower a temperature and the longer the dry time and higher the temperature may result in deleterious effects to substrate or coating layer) and therefore determination of the temperature of drying through routine experimentation would have been obvious to one of ordinary skill in the art.
	As for the exclusion of shot blasting and pickling, Marshall discloses a process for hot dip coating malleable iron castings using an anneal followed by a hot dipping process.  Marshall discloses that these metal substrate are subject to sand blasting and pickling to remove any scale.  Additionally, CN 668 at 027 discloses using mechanical or chemical treatments.  Therefore taking the references collectively it would have been obvious to have modified JP 304 with CN 684 to use sand blasting (i.e. sand blasting alone and excluding shot blasting and pickling) with a reasonable expectation of predictable results and achieving the results as desired (pretreatment).  Sandblasting is not shot blasting and therefore meets the broadly drafted claim requirement that excludes specifically shot blasting.  CN 684 specifically discloses using mechanical or chemical pretreatment and thus using only sand blasting would have been obvious as predictable (i.e. mechanical pretreatment)
Additionally, Marshall discloses annealing in a non-oxidizing atmosphere to provide the benefits of eliminating the need for the mechanical and chemical pretreatment prior to the hot 
Claim 2:  The prior art fails to explicitly disclose the oxidizing power of the atmosphere that specifically meets the claim requirements.  However, the prior art does disclose the strict control over the atmosphere of the annealing furnace and it being weakly oxidizing and therefore taking the reference for its entire teaching it would have been obvious have determined the optimum oxidizing amount through routine experimentation.
Claim 3:  Preheating will always take place when the cast iron is heated to 900C,  it ramping the temperature of the substrate to 900C would encompass the claim requirement.
Claim 4:   CN 684 discloses a first heating at 900C to 1000C (exceeding 900C) and a second heating at a start and end temperature that includes 780C (0018).
Claim 5:  JP304 discloses the anneal is in the neutral atmosphere.
Claim 6:  CN 684 discloses the anneal atmosphere may include what can reasonably be considered a converted gas generated by combustion of gases (i.e. air and combustion gas), see 0013 and therefore using such during the anneal would have been obvious as predictable.
Claim 7:  The drying temperature is obvious for the reasons set forth above.
Claim 8:  JP 304 discloses zinc ammonium chloride which reads on the claimed “weakly acidic chloride”

Claim 16-19 and 21:  The limitations of these claims are specifically addressed above with respect to claim 6-8 and 10 and therefore are similarly rejected.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 304 taken collectively with CN 684 and Marshall as applied above and further with US Patent 3030242 by Gieselman.
JP 304 with CN 684 and Marshall discloses all that is taught above and discloses a malleable iron that is subject to flux bath; however, fails to disclose the claimed components.  However, Gieselman, also disclosing a flux bath for malleable iron (column 3, lines 50-52) discloses using the same flux (zinc ammonium chloride) as taught by JP 304 or alternatively using zinc chloride and/or ammonium chloride (column 1, lines 15-20) and therefore using these components would have been obvious as known materials for such flux treatment of malleable iron.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/             Primary Examiner, Art Unit 1718